El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
*62En la ciudad de Mayagüez está- en vigor una ordenanza municipal dictada con el fin de prohibir la obstrucción del tránsito público por sus calles y aceras, en la que después de consignar que existen quejas por la ocupación de las calles por valúas personas para presenciar espectáculos públicos ofrecidos por determinadas empresas sin fines especulativos, obstruyendo el tránsito de otras y de automóviles, coches, etc., prohíbe por su sección 1a. que ninguna persona, sociedad, comité o corporación obstruya el libre tránsito de las calles y aceras en ninguna forma, para ningún fin, de día ni dé noche; para asegurar el cumplimiento de dicha sección pro-híbe la 2a. los espectáculos públicos en todos los sitios donde los espectadores no puedan situarse o acomodarse para pre-senciarlos dentro de algún teatro, circo, plaza, parque o casa particular; y la sección 3a. señala el castigo por su infracción.
Por infringir esa ordenanza fué denunciado Francisco Maymón por un policía alegando que daba un espectáculo público en una calle de Mayagüez consistente en exhibir varias películas desde el teatro “Yagüez,” que queda en la calle McKinley, (-on el lienzo en los altos del establecimiento de Santiago Panzardi, situado en la esquina de dicha calle, de modo que los espectadores no pueden situarse para pre-senciarlo dentro de ningún teatro, circo, plaza, parque o casa particular, espectáculo que dió lugar a que el público se aglo-merase en la calle obstruyendo el libre tránsito.
Contra la sentencia condenatoria dictada por el tribunal de distrito interpuso el denunciado este recurso en" el que alega en primer término que la denuncia es insuficiente y que no aduce hechos constitutivos de materia delictiva.
En el caso de El Pueblo v. Nochera, 23 D. P. R. 605 tratando la misma cuestión que plantea el apelante en cuanto a la insuficiencia de la denuncia dijimos que de acuerdo con el artículo 22 del Código de Enjuiciamiento Criminal no es necesario que en la denuncia se alegue que el denunciante conoce los hechos por propio conocimiento, o por información que cree cierta o por haber arrestado al denunciado.
*63El otro defecto imputado a la denuncia tampoco es sos-tenible porque la simple lectura de ella convence de que im-puta al apelante la infracción de la citada ordenanza, o sea la de liaber producido la obstrucción de la calle McKinley donde se aglomeró, el público por consecuencia de un espectáculo de cinematógrafo que daba desde el balcón del teatro “Yagüez” con la pantalla o lienzo colocado en la esquina de la calle.
La prueba tampoco es insuficiente para sostener la sen-tencia, pues demostró los hechos relatados en ella y si bien el apelante presentó testigos para comprobar que algunas personas presenciaban el espectáculo desde cierto sitio del teatro y desde el balcón de alguna casa particular esto no desvirtúa el hecho probado por el Fiscal de que todas las per-sonas que presenciaban el espectáculo no podían estar situa-das o acomodadas en teatro, circo, plaza, parque o casa particular sino que se aglomeraron en la calle obstruyendo el tránsito, que es lo que quiere impedir la ordenanza citada. El objeto de la ordenanza es impedir la aglomeración en las calles y la idea de la sección 2a. es la de prohibir espectá-culos públicos que necesariamente producen tal resultado,' como en este caso.
' Por último, la ordenanza no infringe la Constitución de los Estados Unidos ni la ley regulando los derechos del pueblo, promulgada por nuestra asamblea legislativa en 27 de febrero de 1902, porque no prohibe al pueblo el libre goce de sus calles sino lo que hace es regular ese derecho de modo que no sea impedido por determinadas personas o corpo-raciones.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.